Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3652 Filed 11/25/20 Page 1 of 13 A
“ee

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION EC g IVE

ARTHUR RATHBURN, RFF A & 9nMn

. PAUL D. BCAMAN
Petitioner U.S. DISTRICT JUDGE

 

Vv. No. 16-2043. (PDB) ;
\y-206US
UNITED STATES OF AMERICA,

Respondent

MOTION FOR COMPASSIONATE RELEASE PURSUANT TO
18 U.S.C. SECTION 3582(c)(1)(A)(i)

Petitioner, Arthur Rathburn, seeks emergency relief from the dangerous
health conditions under which he is being detained at FCI Loretto. As the
court may be aware, on April 3, 2020, the Attorney General issued a
memorandum providing guidance to the director of the Bureau of Prisons
regarding the increase of the us of home confinement at institutions most
affected by COVID-19. (See 4/3/2020 AG Memorandum, http://www. justice.gov/
- file/126666/downioad) _ |

 

Petitioner Rathburn is an appropriate candidate for home confinement
based on the criteria established by the Attorney General in his March 26,
2020 memorandum to the Director of the Bureau of Prisons and incorporated
into the April 22, 2020 Bureau of Prisons memorandum regarding home

confinement: .
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3653 Filed 11/25/20 Page 2 of 13

It should be noted that public safety reasons, in accordance with
the March 26, 2020 memorandum from the Attorney General, and to ensure
BOP is deploying it's limited resources in the most effective manner,
the BOP is currently assessing the following factors to ensure inmates
are suitable for home confinement:
1) Reviewing the inmate's disciplinary history for the past
twelve months;
2) Ensuring the inmate has a verifiable release plan;
3) Verifying the inmate primary or prior offense history does not
include violence, a sex offense or terrorism related;
4) Confirming the inmate does not have a current detainer;
5) Reviewing the security level of the facility currently housing
the inmate, with priority given to inmates residing in low and
minimum security facilities;
6) Reviewing the inmates" score under P.A.T.T.E.R.N., with inmates
who have anything above a minimum score not receiving priority
treatment
-7) And reviewing the age and vulnerability of the inmate to the
~ COVID-19 in accordance with the CDC guidelines.
Petitioner Rathburn meets all of these requirements. He has had no

disciplinary infractions since his incarceration. His release plan includes

 

~~ Tiving with his cousin in her-home-in-White-Pigeon, Michigan, -his-erime(s)}— --~------~.

 

, of conviction was non-violent; he is a citizen of the united States -and-dees-
not have a detainer. He is currently housed at FCI Loretto, a low security
institution. He has minimum P.A.T.T.E.R.N. score and he is a sixty-six ,year

old with a history of pre-existing conditions which put him at risk of
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3654 Filed 11/25/20 Page 3 of 13

developing severe complications or even dying should he contract COVID-19.
Petitioner Rathburn suffers from a variety of illnesses including
psoriatic arthritis (stage 3) which is pre-cancerous. He has a compromised
immune system, poor kidney function and is easily susceptible to influenza,
pneumonia and other lung infections. Prolonged treatment and use of certain
prescription medications have caused pulmonary edema and inflammation which
further contribute to petitioner's immuno-deficiencies.
Petitioner is currently taking the following medications:
. Remicade Infusions - Methotrexate

Folic Acid

Omeprazole

Atorvastatin

Tarazosin

Sulfamethoxazole

Isoniazid

Pyridozine

Rifapentine

Meloxicam

Terazosin

Bisacody EC

Docusate Sodium
uw .-Betamethasone.

Petitioner is receiving many of the. listed medications For treatment of

 

TB and psoriasis and other released illnesses. Additionally, petitioner has
a BMI exceeding 30%.
Given that petitioner Rathburn is an appropriate candidate for home

confinement pursuant to the Attorney General and BOP's guidance, pursuant to

3
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3655 Filed 11/25/20 Page 4 of 13.

18 U.S.C section 3582(c)(1)(A)(i), he is similarly an appropriate candidate
for compassionate release due to his pre-existing medical conditions and the
severe consequences he could suffer if he contracts the virus --
extraordinary and compelling reasons to warrant a reduction in sentence. As”
such, petitioner respectfully moves for a reduction of his-sentence to time
served based on compassionate release pursuant to 18 U.S.C. section 3582
(c)(1)(A) (i).

Reducing Petitioner Rathburn's sentence to time served would be
consistent with the 3553(a) factors and applicable policy statements issued
by the sentencing commission. Petitioner was sentenced to 108 months
incarceration on May 22, 2018. Given his pre-sentence confinement, post-
sentence confinement and earned. good time credits, petitioner has served
more than 50% of his sentence. While petitioner's crime(s) of conviction are
undoubtedly serious and his sentence reflects the seriousness of those crimes,
he should not be placed in a position where his life is at risk on a daily
basis due to COVID-19 pandemic.

Any concern about petitioner Rathburn's risk of recidivism should be .
balanced by the three-year term of supervised released imposed at sentencing.
Petitioner has exhausted his administrative remedy rights since he

first applied for transfer to home confinement as early as April 7, 2020

while housed in the Fast Unit, 112 at Milan Federal Correctional Institute.

 

_ Pursuant to the first step act, this court has the authority to reduce

petitioner's sentence to time served. — BO
[uJpon motion of the Director of the Bureau of Prisons, or upon
_ motion of the defendant after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse

4
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3656 Filed 11/25/20 Page 5 of 13

of 30 days from the receipt of such a request by the warden of the
defendant's facility, whichever is earlier...,after considering
the factors set forth in section 3553(a) to the extent they are -
applicable, if it finds that--(i) extraordinary and compelling
reasons warrant. such a reduction...and that such a reduction is
consistent with applicable policy statement issued by the
sentencing commission. |

18 U.S.C. Section 3582 (c)(1)(A)

U.S.S.G. Section 1B1.13 application note 1 (2018) provided that
“extraordinary and compelling reasons" include (A) the medical condition of
the defendant (B) the age of the defendant, (C). his or her family
circumstances, and (D) any other extraordinary and compelling reasons that
the Director of the Bureau of Prisons determines. Many courts have therefore
applied the first step act in granting compassionate release and reducing
sentences for defendants based on the extraordinary and compelling reasons
of inmates' medical conditions and the severe health risks posed by the

coronavirus in confinement.

COVID-19 POSES PHYSICAL RISKS TO RATHBURN

 

AS AN FCI LORETTO INMATE

Conditions of confinement create an optimal environment for the

transmission of contagious disease. See Joseph A. Bick Infection Control In

 

Jails and Prisons 45 Clinical Infectious Diseases 1047, 1047 (Oct 2007),
https://doi.org/10,1086/52910; See also The York Times "An Epicenter of the

Pandemic will be Jails and’ Prisons, if inaction continues," March 16, 2020

http://www.nytimes. com/2020/03/16/opinion/coronavirus-in-jails.html. Public

5
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3657 Filed 11/25/20 Page 6 of 13

health experts are unanimous in their opinion that incarcerated
individuals "are at special risk of infection, given their

living situations," and "may also be less able to participate

' te

in proactive measures to keep themselves safe," and “infection
control is challenging in these settings," See Yale Law School,
“Achieving a Fair and Effective COVID-19 Response: An Open
Letter to Vice President Mike Pence and Other Federal, State

and Local Leaders from Public Health and Legal Experts in the

United States," March 2, 2020. https://bit.ly/2W9v60S.

 

As of today's date, the BOP reports 1,887 inmates and 703
staff members as having confirmed positive test results and 124
inmate deaths and 2 staff member deaths. This is in addition to
the 12,752 inmates and, 1,127 staff members of the BOP reports
as having recovered from the virus. Currently, FCI Loretto
reports no inmates with positive tests, 7 staff members with
positive tests, 57 inmates recovered and three staff members
recovered and no inmates deaths or staff deaths.

However, these figures do no accurately represent the
number of inmates who may have the virus while incarcerated as
there is a lack of testing performed by the BOP. According to

an investigatory report published by Vice News and the Marshall

 

~“Proyect, Tt 1 ederal officiats tried to conceal the extent of the” ~~

outbreak by timiting testing -=-so that they didn't

have to report positive cases - and refusing to
recognize one staff death. As of Tuesday [June 16, 2020],
they had completed testing on less than 13 percent of

prisoners in BOP facilities." The Marshall Project,

6
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3658 Filed 11/25/20 Page 7 of 13

"T Begged Them to Let Me Die:" How Federal Prisons
Became Coronavirus Death Traps. https://www.themarshall

project.org/2020/06/18/i-begged-them-to-let-me-die-how

 

-federal-prisons-became-coronavirus-death-traps.

 

As is now commonly known, President Trump has suggested
that a decline in testing could lower the United States'
infection rates in the general public. "Our testing is so much
bigger and more advanced than other countries (we have done a
great job on this!) that it shows more cases. Without testing,
or weak testing, we would be showing almost no cases. Testing
is a double-edged-sword-makes us look bad, but good to have!!!"

@realdonaldtrump, June 15, 2020 https://twitter.com/realDonald

 

Trump/status/1272532925460984. It appears the BOP has been

 

following this rationale all along.

Petitioner Rathburn's request for relief is reasonable and
necessary in light of the exceptionally dangerous conditions of
incarceration, his medical concerns and the BOP's demonstrated
inability to safeguard inmates from this potentially lethal
virus and provide adequate medical care.

Per the BOP, there are currently seven staff members who
have confirmed positive test results. An staff member testing
~---~-~positive-has -the- potential te-pass the—virus-to—the—inmate—---..
-popubation which couid- cause -an outbreak at -FCI-Loretto. Staff
members who test positive are encouraged to report for work and
only those displaying symptoms are discouraged from doing so.
However, we know that one may be asymptomatic and be infected

and infect others.
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3659 Filed 11/25/20 Page 8 of 13

As of today, Pennsylvania has suffered 157,814 confirmed
positive and probable cases and 8,081 deaths. PA Department of
Health, COVID-19 Data for Pennsylvania, https://www.health.pa.
gov/topics/disease/coronavirus/Pages/Cases.aspx.

As is the case in more than 35 states, the case count in
Pennsylvania is also on the rise. Lehigh Valley Live, September
28, 2020, PA Coronavirus Update: Nearly 1.6k New Cases over 2
Days: Lehigh Valley adds to it's case total PA. COVID-19 County
Map(09/28/20).

In addition, on May 25, 2020 the Bureau of Prisons
announced that it:

will began movement of approximately 6,800 new inmates
who have been committed to the Bureau in recent months.

Any one of these newly committed inmates being moved from
detention centers and other facilities around the country to
FCI Loretto could introduce the coronavirus to the inmate
population and launch the spread throughout the institution.
The potential for this to occur is extremely high. Once a
single infected individual is introduced to FCI Loretto
(symptomatic or asymptomatic), the incidence of "spread" will
escalate rapidly given the conditions.
_...-To--be-clear,-Petitioner -Rathburn—and—all_inmates—at.FCE ---...-.
Loretto are not able to-utilize -the majority of the safe
practices recommended by the CDC to keep individuals safe from
COVID-19. Per the CDC, everyone should 1) Clean their hands
often 2) Avoid close contact 3) Cover their mouths and noses

with a cloth face cover when around others 4) Cover coughs and

8
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3660 Filed 11/25/20 Page 9 of 13

sneezes and 5) Clean and disinfect frequently touched surfaces
daily. See Centers for Disease Control and Prevention,"How to

protect yourself and others." https://www.cdc.gov/coronavirus/

 

2019-ncov/present-getting-sick/prevention.html

Additional guidance stresses avoiding indoor gatherings of
large groups (10 or more), getting fresh air after being
indoors longer than 45 minutes and keeping good ventilation by
opening windows and doors whenever possible.

Petitioner Rathbuirn is not able to properly clean his
hands often, avoid close contact with others, clean or
disinfect frequently touched surfaced, limit indoor gatherings
or time spent indoors, provide good ventilation or open windows
or doors. Living cubes are approximately 150 square feet and
house six to eight inmates. Inmates share toilets, sinks,
showers, and other common areas. The TV room chairs are
organized in rows with arms of chairs touching, providing a
distance of less than two feet from inmate to inmate. In
Centeral housing unit (where Rathburn is housed), all windows
are sealed shut and doors can only be opened by correctional
staff utilizing their keys. Outdoor time is currently

restricted to every other day for two hours (up from one

-—---- -hour/day 3-times—per-week-for- the previous -+-months),;- whieh - --

~weans -22 tours- spent in-the-tightly-packed; seabed unit.-
Communal areas and devices, including phones, computers,

hot water dispenser, ice machines and other surfaces are

cleaned infrequently if at all. No hand sanitizer(s) are

available to be purchases in commissary or provided free of

9
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3661 Filed 11/25/20 Page 10 of 13

charge by the institution since they could have to contain
alcohol to be effective against the coronavirus. The same is
true for any disinfectants(s) which could be used.

As long as these conditions are present and testing is
minimal at best, COVID-19 can be easily spread at FCI Loretto,
putting each inmate and staff member at risk. As of this date,
there have been 124 "reported" inmate deaths in the BOP system.
As we are all aware, this rampant virus does not discriminate.
However, inmates in densely populated jails with inadequate and
mediocre medical care and safeguards, have a far greater

chance of infection and will become victims in short order.

CONCLUSION

Due to the dangerous conditions that could befall
petitioner Rathburn should a COVID-19 outbreak emerge at FCI
Loretto due to his multiple, underlying medical conditions,
petitioner respectfully requests that the court reduce
Rathburn's sentence to time served and order order his
immediate release. Such a decision would be consistent with the

3553(a) sentencing factors for the reasons states Supra.

= + + + Extraordinary -and-compelling—ecireumstances- require-switt----- 0 > =

and uncommon-action.. Enmates-at-FCi Loretto remain-at-danger
for testing positive for COVID-19 with potential fatal

consequences. It has occurred at other BOP facilities and can

occur at FCI Loretto as well. There is a professional as well

as moral responsibility to safeguard those inmates’ health and

10
Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3662 Filed 11/25/20 Page 11 of 13

well being. For the above-states reasons, we urge the court to

grant the relief requested by petitioner Rathburn. Your

consideration is greatly appreciated.

Respectfully Submitted,

, half"

Arthur Rathburn, ProSe

  

 

Submitted this / > day of October 2020

11
——

Case 2:16-cr-20043-PDB-EAS ECF No. 214, PagelD.3663 Filed 11/25/20 Page 12 of 13

| Jo: Honorab/e Fudge ou Ser faa/7

AS. Drsfricf Courf Sedge .
a a — flow 24 2020
fron: Aefhar Kelhburr | CO
KE. fdd endum Jo 3582 (XA) Pofion Herein
Your flonor

Lam sending archer cops of my fre Se

Piofion 32582 (QW) because’ Ge Pfesf Cop
Lsveal jn October fas pel fo appesr 7 77
Bockel sheef os be peceved. Z don’
_Keow fhe Satis of 7 de hxsl pre ZL seat ard

LF indeed Be Cour F pece/ves ct, Pleas € FEC

_thelk tle clerk of fe Corl fecoras (fof

—! Lan ya porm (AG Ke Court ial affer 2.
drottea fle (ro Sé ftofion_entoseg, F become

vey LLL with mulpple js feelions. Z wes ef)

7a fle. Med; ca/ lr 9 al fCID Lore7Vo ™ ard
faceted Cel uhere LT wes affended Fo ard
mont fored 24/7 Be~ a percog) jess shor AW
pmonta. LZ bch pot pave CEV/IDS9, but acd

 

 

suPber debilitating sabechions whch has lofi
py Lananre Sy len CYC) pore Fev erely compramsed
Aor before, ZL wes arr avi being freked wth
additional medje.| drugs! fldox/ci lin, Eef%, Elyoer! 4.
Cale/arr foly Carbe pH, [Va ceinonra x ¢ ofter fled Jeo PONE
We pow feve o pew oulbreok of COV/P17 here
ot FCI Loretto. Vour promp? alten tion fo hos
np ter 1s greetly apprec lated: -

Sincerely, Shee A

 
 
Ath br Kolber 4

    

 

erento, KCL eCEIVER

Cure | Zoate 226 ; £ DEC 04 cuz Bh |
wets, Penn sy [Vena > CLERKS OFFice

AG fi! / 8940 | DETROIT

oO o£, > py |
g United States Dishieh of Pichizer f
6 = strep Coors 3S L :
S | pare at hoe Ser ly Judg = Serre ? |
3 \ . Theodore. Levin US: lees Those? © . ;
: A . os) week Lafoyefte Bia. yn /To

\ Detroi r;, fl hig eH VE 2

Q

8 ABEBSEEIOO COR Hahah Pel bey fing i tidapy df diy lip yy \

Sy ; |
g J

LL

rf De-Re-/T iv

~ . x deoce oun 0} aunsojoUe el WN}a! BSeald |
< ‘eossasppe s0}008 cy uypuBALO} Jo} eaUOpHOISaAIDG |
GOSOJOUS JOYA SIG $9 WORROIE] 40. UOT CULO)

a 20} FEpaTEA Oty IS OF Yap AnD NOK ‘uona{pSyNI Sey

zn | te agys 2000 weyqaud 30 vopsenb 8 ses72J

09 ., Ra ae

S > RAM SB Paedeg 200 wade enbg seTou sey

* sea, “0k. Bpany 5 saspeto Bui

¢ os © akon clan ate: QCO9E Bg ‘wOSse!D .

“ oS ~t a Aas ar 001 xog Od ; ; :
g . SS MOMMRSEY FeUOBIAOD /810PAJ a ot

 

 
